Citation Nr: 1627235	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-07 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot condition.  

2.  Entitlement to an initial increased disability rating in excess of 10 percent for heel spur, left foot.  

3.  Entitlement to an increased disability rating in excess of 50 percent for chronic sinusitis.  

4.  Entitlement to an effective date earlier than July 13, 2010, for the award of additional compensation benefits for a dependent spouse.
 
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and a May 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in March 2016.  

The Veteran was previously denied service connection for a claimed right heel spur condition in April 1998.  In the current rating decision on appeal, the RO adjudicated the instant claim as a petition to reopen.  However, the current claim for a right foot condition is a new claim because in his original claim the Veteran described, and VA construed, the claim as encompassing only the right heel spur disorder, whereas in the instant claim, filed in June 2010, he claimed a "bilateral f[oo]t condition."  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  Thus, his current claim is much broader in scope, and not just limited to right heel spur (except, as explained herein below, for the issue of service connection for pes planus, which was separately adjudication and is not within the scope of his instant claim).  Consequently, his current claim must be considered as an original claim and not a petition to reopen the prior claim.  Thus, the Board has recharacterized the issue to reflect this issue.  

During the course of the appeal, in a May 2015 rating decision, the RO increased the evaluation for the service-connected left heel spur disorder to 10 percent, effective on June 28, 2010.  This rating does not represent the maximum disability rating assignable for this disability, and the Veteran has not indicated that the current rating is the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The May 2015 rating decision also granted a 50 percent rating for chronic sinusitis (now claimed as sinusitis pansinusitis) effective from June 28, 2010.  As indicated herein below, the Veteran has informed the Board that the 50 percent rating for this disability satisfies his appeal as to that issue.  

The issue of entitlement to an increased rating for heel spur, left foot is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In March 2016, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issue of entitlement to an increased rating for chronic sinusitis, is requested.

2.  A right foot disorder, currently manifested by degenerative changes, osteophytosis, and plantar fasciitis, is shown to have been incurred during service. 

3.  The Veteran submitted a copy of his marriage certificate in July 2010, and there is no evidence in the record that he submitted this evidence prior to July 2010.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an increased rating for chronic sinusitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria to establish service connection for a right foot disability, currently manifested by degenerative changes, osteophytosis, and plantar fasciitis, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for assignment of an effective date earlier than August 1, 2010, for the award of additional compensation benefits for a dependent spouse have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.205, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at the March 2016 Board hearing, withdrew his appeal at the Board hearing as it concerns the issue of entitlement to an increased rating for chronic sinusitis.  See Board Hr'g Tr. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


II.  Service Connection-Right Foot

The Veteran maintains that he has had an ongoing condition in his right foot since service.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion
  
In this case, service connection for a right condition is warranted.  

First, the Veteran is diagnosed with degenerative changes in the foot, as confirmed on VA examination in December 1997.  More recent x-rays in April 2011 continued to show osteophytosis about the hindfoot joint spaces.  He is also diagnosed with plantar fasciitis in the right foot, as shown throughout his VA medical records, including a Podiatry consultation in July 2010.  

There is also some evidence showing pes planus (flat foot) in the right foot, for instance on x-ray in May 2003.  However, the Veteran filed a separate claim of service connection for that condition in July 2013.  This shows that the distinction between the pes planus and the other foot conditions is recognizable by a non-medical expert and can be expressed without recourse to complex medical terminology.  The RO then separately denied service connection for pes planus in a September 2013 rating decision, and the Veteran did not appeal that determination.  Thus, at present, the Board must find that the claimed condition was properly bifurcated and finally adjudicated.  Accordingly, the pes planus condition is not within the scope of this appeal.  

With regard to the in-service incurrence of the degenerative changes, osteophytosis, and plantar fasciitis, the Veteran competently and credibly testified at the Board hearing that symptoms of this condition first started during service.  Board Hr'g Tr. 3-10.  As the Veteran's foot symptoms are a matter within his competence to identify and discuss, his credible statements of ongoing symptomatology since service support a grant of service connection.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

Furthermore, the Veteran filed an original claim of service connection in November 1997, which was one month after his separation from service.  He identified having bilateral heel spurs.  Currently, the medical records do not reflect a specific diagnosis of heel spurs in the right foot per se.  However, his claim in November 1997 is evidence tending to establish that he was having ongoing right foot symptoms at that time in the same area of the foot where the current diagnosis is established.  

Finally, he underwent a VA examination in December 1997 in connection with his original claim.  At a General Medical Examination, the examiner diagnosed "chronic bilateral foot pain."  In a foot-specific examination, the Veteran complained of bilateral heel spurs that "went away," but returned "about a year ago."  On physical examination at that time, there was "tenderness at the origin of the plantar fascia bilaterally," and x-rays showed degenerative changes present within the mid foot bilaterally.  

The Board notes that arthritis is a chronic disease listed in § 3.309(a) (2015).  As such, the diagnosis within one year of service separation warrants a grant of service connection on a presumptive basis.  See 38 C.F.R. § 3.307(a)(2015); see also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With regard to plantar fasciitis, it is commonly understood, and within the competence of a non-medical expert to understand that the "tenderness at the origin of the plantar fascia," shown in December 1997, is consistent with the later-diagnosis of plantar fasciitis.  This evidence, when combined with the Veteran's competent and credible testimony of symptoms in the heel ongoing since service, makes it likely that plantar fasciitis had its onset during service.  See Fountain, 27 Vet. App. at 273, 274-75.  

Thus, after resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of relative equipoise on the nexus requirement.  Accordingly, all material elements of the claim are in equipoise.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  

III.  Earlier Effective Date-Dependent Benefits

The current effective date for the award of dependent benefits is August 1, 2010.  The current effective date was assigned based on the date the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents, in July 2010.  The Veteran maintains that he submitted this information prior to July 2010, such that an earlier effective date should be granted.  

A.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim and a duty to provide assistance in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits and a duty to assist with development of evidence.  This issue on appeal is an ancillary issue pertaining to additional benefits after a prior claim was already granted.  In any case, where, as here, the application of the law to the undisputed facts is dispositive of the appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Furthermore, all relevant and available records and information appear to be of record.

B.  Analysis

1.  Applicable Law

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling. 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2015).  The purpose of the statute is "to defray the costs of supporting the veteran's . . . dependents" when a service-connected disability is of a certain level, hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009).

Regarding an award of additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b) (2015).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401(b).

Marriage is established by one of the following types of evidence: (1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; (2) Official report from service department as to marriage which occurred while the veteran was in service; (3) The affidavit of the clergyman or magistrate who officiated; (4) The original certificate of marriage, if the Department of Veterans Affairs is satisfied that it is genuine and free from alteration; (5) The affidavits or certified statements of two or more eyewitnesses to the ceremony; (6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or (7) Any other secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a) (2015).  

Entitlement to additional compensation for dependents is premised on any rating decision establishing compensation under section 1114 and rating the disability not less than 30 percent.  Thus, the effective date for additional compensation for dependents shall be the same as the date of the rating decision giving rise to such entitlement, irrespective of any previous grant of section 1115 benefits, if proof of dependents is submitted within one year of notice of the rating action.  Sharp, 23 Vet. App. at 276 [internal citations omitted]

Absent clear evidence to the contrary, public officers are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926).  Employees of VA are entitled to this presumption of regularity.  See, e.g., Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001); Fithian v. Shinseki, 24. 146, 151 (2010).  Furthermore, the presumption of regularity indicates that if VA receives a letter, it would be associated with the claims file and acted on in some manner.  See Fithian, 24 Vet. App. at 151.  

2.  Discussion

After careful consideration of the pertinent information in the claims file, the Board finds that an earlier effective date cannot be assigned.  

Again, the current effective date was assigned based on the date the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents, in July 2010.  

As a threshold matter, the Board wishes to clarify the actual effective date at issue here.  Technically, the effective date for the award of dependents benefits is July 13, 2010.  The RO's July 2010 award letter makes this clear:  "We added [your spouse] as your dependent effective July 13, 2010, the date you filed your claim to add her as your dependent."  The August 1, 2010 date, as indicated in the RO's adjudication of the issue, is based on 38 C.F.R. § 3.31, which provides that the payment of monetary benefits based on original, reopened, or increased awards of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  Thus, there is no debate that the effective date is July 13, 2010, with payments beginning August 1, 2010.  

With regard to his specific contentions for an earlier effective date, the Veteran, in a July 2010 notice of disagreement and an August 2010 statement, pointed to his original VA claim, filed in November 1997, in which he identified his current spouse as his dependent.  He contends that this should have been sufficient evidence to award benefits for his spouse at that time.  

The Board finds that the November 1997 submission cannot qualify for an earlier effective date.  

First, the RO had no way to know six years later, in November 2003, that this information remained the same during the intervening six years.  Thus, the November 2003 request for his dependent's information was not unreasonable.  

Second, the original, November 1997 claim form itself informed him on page 9 that "A certified copy of the public or church record of your CURRENT marriage is required."  (Emphasis in original.)  The Veteran did not submit a copy of the marriage certificate until July 2010.  

The copy of the marriage certificate he submitted in July 2010 includes a date-stamp reading "08.12.1996."  This is not a VA date-stamp.  Tellingly, the date-stamp does not appear in the form normally used by VA.  Moreover, the Veteran was still on active duty service in August 1996.  Thus, this date-stamp does not indicate that the marriage certificate was received by VA in November 1997.  Accordingly, the November 1997 claim form itself, absent the marriage certificate, was the only information in the claims file at that time.  That information alone did not provide the RO the information or evidence it needed to add the Veteran's dependent spouse to his award in November 2003.  

In fact, at the March 2016 Board hearing, the Veteran's representative clarified that he too had been unable to find evidence that the Veteran filed a copy of the marriage certificate prior to the submission at issue.  Board Hr'g Tr. 22.  

Thus, there is no basis for awarding an earlier effective date from the date of his original claim.  

Next, the Veteran wrote in a September 2010 Congressional letter that he received a letter from the RO in January 1998 indicating that his VA records were lost and unrecoverable.  The Board cannot locate a copy of such a letter in the claims file, and the Veteran did not submit a copy.  His reference to a lost claims file appears to be a mistake or misunderstanding on his part, however, because the claims file includes original documents created prior to January 1998.  Accordingly, the Board cannot account for such an event if it occurred.  Even if it occurred, the Veteran does not maintain that he submitted all the needed information, including a copy of his marriage certificate, prior to November 2003.  Thus, this reference to a lost claims file appears nonconsequential in this regard.  

In July 2010, the Veteran also submitted a copy of an October 1999 letter he wrote to VA regarding his VA education benefits.  At the bottom of this October 1999 letter, he wrote "Enclosed please find: ... 1ea Copy of Marriage License."  Again here, a copy of this letter is not contained in the Veteran's VBMS or VA education benefits folder.  The copy he submitted does not include a VA date-stamp.  Nor does his education folder include a copy of the marriage certificate.  Applying the presumption of regularity, the Board must assume that this letter and the attached marriage certificate would be in his VBMS or education folder if it had been received by VA as there is not clear evidence to the contrary.  See Fithian, 24 Vet. App. at 151.  Thus, the October 1999 letter cannot serve as a basis for awarding an earlier effective date.  

The Veteran next maintains that he provided the needed information after a November 2003 rating decision.  

The November 2003 rating decision increased the evaluation of one of the Veteran's service-connected disability.  With that increased evaluation, his combined disability rating rose to 30 percent.  Therefore, he first became eligible for an additional amount for his dependent spouse at that time.  See Sharp, 23 Vet. App. at 276.  He was sent notice of this decision, and his corresponding eligibility for additional benefits for eligible dependents, several days later in November 2003.  The notice letter explained that "Before we can pay additional benefits for your dependent(s) send us the following: // VA Form 21-686c 'Declaration Of Status Of Dependents.'"  Finally, he was informed that he must submit this information within one year in order to be paid from the date of claim.  

The Veteran maintains that he completed and returned the VA Form 686c in November 2003.  Currently, the claims file does not confirm his statements.  At the top of the form received in July 2010, someone wrote "Mailed 19 NOV 03."  This appears to be the Veteran's handwriting.  A handwritten notation written along the right side of the form also refers to "11-18-03."   While this appears to be an RO notation, the details are unreadable.  Based on the context, however, this notation is most likely referencing the Veteran's instant contention of an earlier submission.  

Otherwise, the presumption of regularity dictates that the Veteran's VA Form 21-686c would have been associated with his claims file and acted on in November 2003 if the RO had received it as there is not clear evidence to the contrary.  See Fithian, 24 Vet. App. at 151.  Thus, an earlier effective date cannot be assigned on this basis.  

No further information was received from the Veteran within one year of the November 2003 rating decision.  

Several subsequent rating decisions were issued, but they also cannot justify the award of an earlier effective date.  

For instance, the RO issued a rating decision in February 2004, which added additional service-connected disabilities to his award.  (No change in the combined disability rating resulted.)  The Veteran was notified of this rating decision in March 2004.  No further information was received from the Veteran until May 2008, when he filed a claim for increased rating.  A rating decision was issued in October 2008, which granted service connection for an additional disability.  The Veteran was sent notice several days later in October 2008.  A second rating decision was issued in December 2008.  Notice was sent three days later.  

Again here, the RO did not receive the VA Form 21-686c or other information within one year.  Thus, these rating decisions cannot establish entitlement to additional dependency compensation.  See Sharp, 23 Vet. App. at 276.  

The Veteran filed a claim for increased in June 2010, and he submitted the instant VA Form 21-686c on July 13, 2010.  

For these reasons, overall, there is an insufficient evidentiary basis to find that the Veteran filed the necessary marriage certificate prior to July 2010.  Accordingly, an earlier effective date cannot be assigned on this basis.  

Finally, the Board notes that the June 2010 claim resulted in the award of additional service-connected disability compensation in a May 2011 rating decision.  However, the Veteran filed the marriage certificate prior to that rating decision, and not in response to the increased compensation awarded therein.  Thus, an effective date from June 28, 210, the date of the additional service-connected disability compensation, cannot be assigned.  See 38 C.F.R. § 3.401(b)(3).   

In light of the foregoing, the Board is unable to assign an effective date earlier than August 1, 2010, for the award of service connection for additional compensation benefits for a dependent spouse.  There is no legal basis to assign an effective date earlier than the date VA received a copy of his marriage certificate.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401(b).  Consequently, the appeal for an earlier effective date must be denied.  


ORDER

The appeal regarding the issue of entitlement to an increased rating for chronic sinusitis is dismissed.

Service connection for a right foot disorder, manifested by degenerative changes, osteophytosis, and plantar fasciitis, is granted.  

An effective earlier than August 1, 2010, for the award of additional compensation benefits for a dependent spouse, is denied.  


REMAND

The appeal for a higher rating for left foot heel spur must be remanded to (1) obtain outstanding medical records, and (2) obtain a new VA examination.  

(1) Medical Records

At his March 2016 Board hearing, the Veteran testified that he had treatment at the Dorn VA Medical Center (VAMC).  Board Hr'g Tr. 1.  He also testified that he had last seen his podiatrist in the prior May and had an appointment with his podiatrist the following week (after the Board hearing).   Board Hr'g Tr. 20.  Currently, the claims file contains VA medical records through April 2015.  In light of his testimony, it will be necessary to obtain the VA medical records since that time, including the subsequent podiatry consultations, which have not yet been associated with his claims file.  

(2) VA Examination

The Board also finds that a VA examination is needed.  The Veteran last underwent VA examinations in May 2014 and July 2014 to evaluate the severity of the condition.  These examinations, together with the remaining evidence of record, are not currently adequate to resolve the appeal.  

More precisely, they do not adequately distinguish the symptoms associated with the Veteran's service-connected disability from other medical conditions in the left foot.  The Veteran's service-connected left foot disability involves heel spur of the left foot.  Earlier evidence, including an April 2010 VA Podiatry consultation, reflects a diagnosis of plantar fasciitis in this foot.  A July 2010 VA examination gives a diagnosis of plantar fasciitis, but not heel spur.  Then, VA x-rays in April 2010 reflect diagnoses of degenerative joint disease and mild hammertoe deformity.  Other evidence, such as a VA September 2010 VA Physical Therapy note, includes a diagnosis of pes planus.  The Veteran himself identified heel spur and flat foot in his March 2012 Veteran Form 9.  At present, it is not clear whether the plantar fasciitis, degenerative joint disease, hammertoe deformity, and/or pes planus are a component of the service-connected disability or distinct and separate medical conditions unrelated to the service-connected heel spur.  A new VA examination is needed to address this question.  See, e.g., Mittleider v. West, 11 Vet. App. 181 (1998)

Relatedly, the Board herein above grants service connection for a right foot disability manifested by degenerative changes, osteophytosis, and plantar fasciitis.  A VA examination is needed to evaluate the combined impairment of both feet.  See 38 C.F.R. § 4.71a, DCs 5276, 5284.  Thus, a decision on the service-connected left foot disability, without consideration of the right foot disability, would be premature.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including those from the Dorn VAMC and those since April 2015.  

2.  After completing development set forth in paragraph 1, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected foot condition.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's heel spur, left foot.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  In doing so, please describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

The examiner is also asked to give an opinion as to whether plantar fasciitis, degenerative joint disease, mild hammertoe deformity, and/or are related, in any way, to the service-connected heel spur.  If they are not related, the examiner should distinguish between symptoms associated with the service-connected symptomatology and those nonservice-connected symptoms , to the extent possible.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2 plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the claim remaining on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


